Citation Nr: 0936640	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-39 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 80 percent 
for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The Veteran had active military service from April 1941 to 
October 1941 and January 1942 to July 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's hearing loss is productive of Level XI hearing 
in the left and right ear.  


CONCLUSION OF LAW

The criteria for a disability rating of 100 percent for 
bilateral hearing loss are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.85 Diagnostic Code 6100, 
and 4.86 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board fully grants the Veteran's 
request for an increased disability rating for his service-
connected bilateral hearing loss.  Thus, no discussion of 
VA's duty to notify and assist is necessary.

Initially, the Board addresses a procedural issue raised by 
the record.  The Veteran filed a claim for an increased 
disability rating for his service-connected bilateral hearing 
loss in November 2005.  By rating decision issued in March 
2006, the RO granted an increased disability rating to 80 
percent effective the date of the Veteran's claim.  Five days 
later, the RO received a statement from the Veteran that 
indicates it is a response to a December 2005 development 
letter (sent to him in relation to the November 2005 claim).  
In this letter, the Veteran indicates his hearing condition 
has worsened, setting forth the difficulties he has in 
communicating with others.  It does not appear that the RO 
responded in any manner to this letter.  

The Board construes this statement to be a Notice of 
Disagreement as to the denial in March 2006 of a disability 
rating in excess of 80 percent.  The Board finds that the 
Veteran's request for reconsideration and submission of 
additional evidence for the RO to consider clearly expresses 
his disagreement with that decision.  Thus, the rating 
decision on appeal is the one issued in March 2006 rather 
than the rating decision issued in May 2007 as certified by 
the RO.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the Veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the 
point of view of the Veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the Veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's hearing loss is rated under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  VA disability compensation for 
impaired hearing is derived from the application in sequence 
of two tables.  See 38 C.F.R. § 4.85(h), Table VI and Table 
VII.  Table VI correlates the average pure tone sensitivity 
threshold (derived from the sum of the 1000, 2000, 3000, and 
4000 Hertz thresholds divided by four) with the ability to 
discriminate speech, providing a Roman numeral to represent 
the correlation.  Each Roman numeral corresponds to a range 
of thresholds (in decibels) and of speech discriminations (in 
percentages).  The table is applied separately for each ear 
to derive the values used in Table VII.  Table VII prescribes 
the disability rating based on the relationship between the 
values for each ear derived from Table VI.  The assignment of 
a rating for hearing loss is achieved by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Under certain circumstances, Table VIa is used to evaluate 
hearing loss.  The first is when the examiner certifies that 
use of the speech discrimination test is not appropriate 
because of language difficulties, inconsistent speech 
discrimination scores, etc.  38 C.F.R. § 4.85(c).  The second 
circumstance is when the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more.  38 C.F.R. § 4.86(a).  Finally, Table 
VIa may be used when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  
38 C.F.R. § 4.86(b).  When either criteria are met under 
38 C.F.R. § 4.86, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear is to be evaluated separately.  

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).  The 
Board notes that the Veteran has submitted the results of 
audiometric testing conducted at the VA Outpatient Clinic in 
Jacksonville, Florida, in February 2006 and June 2007.  
However, the February 2006 audiometric report clearly 
indicates that the CIDW-22 was used for the speech 
recognition test rather than the Maryland CNC.  Although the 
June 2007 audiometric testing report does not indicate the 
same (apparently because the bottom is cut off), it can be 
presumed the same word list was used as the audiologist who 
performed the test was the same.  As neither of these 
audiometric tests utilized the Maryland CNC, they are not 
adequate for rating purposes and cannot be the basis of 
evaluating the Veteran's service-connected bilateral hearing 
loss.

However, the Veteran underwent two VA examination that are 
fully compliant with the provisions of § 4.85(a) in that they 
were conducted by a state-licensed audiologist and used the 
Maryland CNC controlled speech discrimination test.

On Compensation and Pension (C&P) audiological examination in 
January 2006, pure tone thresholds, in decibels, were as 
follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
85
100
105
105
99
LEFT
90
100
100
105
99

The examiner indicated that speech audiometry could not be 
tested in either ear.  

On C&P audiological examination in March 2007, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
70
85
105
105
91
LEFT
75
85
100
105
91

The examiner stated that speech audiometry could not be 
tested due to the severity of the Veteran's hearing loss.  

Because both examiners failed to give speech discrimination 
scores, the RO evaluated the Veteran's bilateral hearing loss 
using Table VIa, or in other words, only puretone averages, 
based upon subsection (c) of § 4.85 and alternatively under 
§ 4.86(a).  However, the Board finds that the reason for not 
having speech discrimination scores is not consistent with 
the provisions of § 4.85 (c).  The reason for not being able 
to do the speech discrimination test was not because the 
Veteran did not give sufficient effort or there was a 
language barrier or other such problem, but because the 
Veteran's hearing was so severe the test could not be 
performed.  Thus, the Board finds that the inability to 
perform speech discrimination testing because of the severity 
of the Veteran's hearing loss is consistent with a zero 
percent speech discrimination score.

When applying the average puretone thresholds from both the 
January 2006 and March 2007 VA examinations to Table VI with 
a zero percent speech discrimination score, the numeric 
designation of the Veteran's hearing impairment for each ear 
is XI.  Applying those numeric designations to Table VII, the 
result is that the Veteran is entitled to a 100 percent 
evaluation for his bilateral hearing loss.  

As for the criteria in § 4.86(a), although applicable in the 
Veteran's case, use of Table VIa does not result in a higher 
numeral for either ear and, therefore, is not appropriate for 
use in evaluating the Veteran's bilateral hearing loss.

For the foregoing reasons, the Board finds that a 100 percent 
disability rating is warranted for the Veteran's service-
connected bilateral hearing loss.  


ORDER

Entitlement to a disability rating of 100 percent for 
service-connected bilateral hearing loss is granted, subject 
to controlling regulations governing the payment of monetary 
benefits.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


